Case: 10-30285     Document: 00511553868         Page: 1     Date Filed: 07/28/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 28, 2011

                                     No. 10-30285                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



SHAWN HIGGINS,

                                                  Petitioner - Appellant
v.


BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                  Respondent - Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-CV-2632


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Shawn Higgins was convicted in Louisiana state court for the murder of
Donald Price and sentenced to life imprisonment. After extinguishing his direct
appeal, Higgins filed a state habeas petition that asserted claims under Brady
v. Maryland, 373 U.S. 83 (1963), and Strickland v. Washington, 466 U.S. 668
(1984), among others.         Under Brady, Higgins claimed that the State had


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30285        Document: 00511553868          Page: 2     Date Filed: 07/28/2011



                                        No. 10-30285

withheld evidence of pending criminal charges against the State’s main witness,
and under Strickland he claimed that trial counsel had rendered ineffective
assistance by failing to present certain evidence.1 After considering both claims
on the merits, the state district court denied habeas relief. The state court of
appeals and supreme court denied relief as well.
       Higgins then renewed his Brady and Strickland claims in a 28 U.S.C.
§ 2254 petition. The magistrate judge concluded that the § 2254 petition could
be disposed of without an evidentiary hearing, and, on the basis of the record
alone, recommended that Higgins’s petition be dismissed with prejudice. The
district court adopted the magistrate judge’s Report and Recommendation in its
entirety. See Higgins v. Cain, No. 09-CV-2632, 2010 WL 890998 (E.D. La. Mar.
8, 2010). We granted a certificate of appealability (“COA”) on one issue: whether
the district court erred in failing to conduct an evidentiary hearing on Higgins’s
Brady and Strickland claims.
       After we granted the COA, the Supreme Court issued Cullen v. Pinholster,
131 S. Ct. 1388 (2011), and we directed the parties to submit supplemental
briefing on Pinholster’s applicability to the sole issue on appeal. In Pinholster,
the Supreme Court held that review under § 2254(d)(1) “is limited to the record
that was before the state court that adjudicated the claim on the merits.” Id. at
1398. This is because “§ 2254(d)(1) . . . ‘requires an examination of the state
court decision at the time it was made.’” Pape v. Thaler, — F.3d —, 2011 WL
2476437, at *3 (5th Cir. June 23, 2011) (quoting Pinholster, 131 S. Ct. at 1398)).
Accordingly, “evidence introduced in federal court has no bearing on § 2254(d)(1)
review.” Pinholster, 131 S. Ct. at 1400.


       1
        Higgins’s specific complaints in the state habeas court were “that his attorney failed
to present evidence of another person’s . . . guilt, failed to present an alibi defense, failed to
undermine an eyewitness’ identification, and failed to develop medical evidence regard [sic]
the eyewitness’ intoxication.” Higgins v. Cain, No. 09-CV-2632, 2010 WL 890998, at *6 (E.D.
La. Mar. 8, 2010) (brackets in original).

                                                2
   Case: 10-30285   Document: 00511553868      Page: 3   Date Filed: 07/28/2011



                                  No. 10-30285

      Higgins contends that neither his Brady claim nor Strickland claim was
decided on the merits by the state habeas court, and therefore § 2254(d)(1) does
not apply. We disagree; the state habeas court’s order denying relief clearly
adjudicated both claims on the merits. Additionally, both claims involve mixed
questions of law and fact. See Banks v. Thaler, 583 F.3d 295, 309 (5th Cir. 2009)
(“Claimed Brady violations are mixed questions of law and fact . . . .”); Gregory
v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010) (“Claims of ineffective assistance of
counsel involve mixed questions of law and fact and are governed by
§ 2254(d)(1).”). “This court reviews questions of law and mixed questions of law
and fact under section 2254(d)(1).” Richardson v. Quarterman, 537 F.3d 466,
472 (5th Cir. 2008). The district court was therefore correct—and required—to
review Higgins’s Brady and Strickland claims under § 2254(d)(1).
      Thus, under Pinholster, the district court in its review was limited to the
record that was before the state habeas court. See 131 S. Ct. at 1398. To have
granted an evidentiary hearing would have been error. See, e.g., Pape, 2011 WL
2476437, at *3 (“Under Pinholster . . . the district court erred by conducting the
evidentiary hearing and by relying on evidence from that hearing to conclude
that the state habeas court had unreasonably applied Strickland.”). The district
court therefore did not err in denying Higgins an evidentiary hearing on his
Brady and Strickland claims.
      AFFIRMED.




                                        3